DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (U.S. PG Pub. # 2017/0363832 A1) in view of Wagner et al. (EP 1361465 A1).
In Re claims 1 – 5, 9, 12, 13, 17, 19, ‘832 teaches an assembly comprising a sheathed (220) bundle of optical fibers (210) whereby the optical fibers of the bundle have differing lengths (par. 0049) with respective connectors (214) and loose portions of the fibers (where fibers 206 are exposed from sheath (220). Furthermore, ‘832 teaches a protective tube on each optical fiber (par. 0040); color coded-fiber jackets according to different lengths (par. 0055).

‘832 is silent to a ribbonized portion, and tubes as claimed.   

	‘465 teaches a fiber optic pigtail assembly, comprising: a ribbonized portion (18) in which first sections of optical fibers are ribbonized (fig. 2); and a loose portion (19 and 52 covering 19) in which second sections of the optical fibers are not ribbonized, wherein the loose portion is adjacent to the ribbonized portion (fig. 2), and at least portions of the second sections of the optical fibers traverse through tubes (52) that partway extend toward the ribbonized portion (fig. 2 as fibers 19 are exposed between tubes 52 and ribbon 18); a demarcation indicator (22) as claimed; a heat shrink (22, par. 0016) as claimed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheathed bundle of optical fiber assembly of ‘832 to use a furcation assembly with a ribbonized portion, a loose portion, and partial fiber covering tubes, as taught by ‘465 as the assembly allows for a higher packing density of optical fibers by utilizing a ribbon which therefore makes the sheathed cable of ‘832 smaller in diameter thereby increasing the routing configurations of the sheathed portion and eliminating the need for individual tubes all along each fiber thus making the cable cost efficient. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of color-coded fiber jackets as taught by ‘832 and making the different length tubes (52) of ‘465 different colors as the individual tubes cover their respective optical fibers from connector to furcation tube (30) thus making the desired optical fiber and/or connector readily identifiable. 

Regarding claims 2, 3, 6, 7, 10, 11, 14, 15, 18, 20, Applicant is claiming the product including the process of making the assembly, and therefore is of "product-by-process" nature.  The courts have been holding for quite some time that the determination of the patentability of product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964 (Fed. Cir. 1985); and patentability of claim to a product does not rest merely on a difference in the method by which that product is made. Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  Thus, a prior art product which possesses the claimed product characteristics can anticipate or render obvious the claim subject matter regardless of the manner in which it is fabricated.  A rejection based on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the status is eminently fair and acceptable. In re Brown and Saffer, 173 USPQ 685 and 688; In re Pilkington, 162 USPQ 147.


	 In Re claims 7, 8, 16, ‘832 teaches wherein the connectors are configured to insert into inwardly facing ports of one or more adapters (since the end of the fibers are connectorized the ports have adapters to which the connectors attach) of a fiber optic cassette (140 or 160); wherein the connectors create an optical connection between the optical fibers and other optical fibers (within 140 or 160) inserted into outwardly facing ports of the one or more adapters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874